Order, Supreme Court, New York County (Marilyn Shafer, J.), entered March 22, 2001, which, in an action for medical malpractice, granted defendants-respondents’ motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
The motion was properly granted in the absence of evidence that respondents were aware or should have been aware that the December 14, 1994 MRI, ordered by the decedent’s chiropractor, had revealed a brain tumor or even a possibility thereof. The dispute concerning responsibility for cancellation of the MRI that the decedent was scheduled to undergo at respondent hospital on December 6, 1994 is not material where the decedent failed to reschedule with defendants-respondents. Concur—Tom, J.P., Andrias, Buckley and Wallach, JJ.